EXHIBIT 10.3

MOBILEIRON, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

for

SIMON BIDDISCOMBE

This Executive Employment Agreement (the “Agreement”), made between MobileIron,
Inc. (the “Company”) and Simon Biddiscombe (the “Executive”) (collectively, the
“Parties”), is effective as of November 2, 2017 (the “Effective Date”).

 WHEREAS, the Executive currently serves as the President and Chief Executive
Officer of the Company;

WHEREAS, the Company and the Executive entered into an Executive Employment
Agreement on April 30, 2015, as amended, which among other things provided for
severance benefits upon certain termination events (the “Executive Agreement”);

WHEREAS, the Company and the Executive desire to supersede and replace the
Executive Agreement with this Agreement; and

WHEREAS, the Company desires to employ and compensate the Executive as the
Company’s Chief Executive Officer and President effective as of October 16, 2017
(the “Commencement Date”) on the terms contained herein.

 

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1. Employment by the Company.

1.1 Position.  Executive will serve as the Company’s President and Chief
Executive Officer as of the date of this Agreement.  The Parties acknowledge
that Executive has been appointed to, and currently serves on, the Company’s
Board of Directors (the “Board”). The Company will use its best efforts to cause
Executive to remain a member of the Board throughout the term of Executive’s
employment under this Agreement; provided, however, that if Executive’s
employment with the Company should end for any reason, Executive shall
immediately tender his resignation from the Board.   During the term of
Executive’s employment with the Company, Executive will devote Executive’s best
efforts and substantially all of Executive’s business time and attention to the
business of the Company, except for approved vacation periods, periods of
illness or other incapacities permitted by the Company’s general employment
policies, Disability, and except as set forth in Section 11 below.

1.2 Duties and Location.  Executive will report to the Board.  Executive’s
primary office location will be the Company’s headquarters.  The Company will
reimburse Executive for reasonable out-of-pocket expenses incurred by Executive
in connection with Executive’s commute to Mountain View, CA from Orange County,
CA, including reasonable coach class airfare, ground

 

--------------------------------------------------------------------------------

 



transportation and lodging for Executive. Meals and entertainment-related
expenses that are not incurred in furtherance or in connection with the
performance of Executive’s duties hereunder will not be reimbursed, except as
otherwise set forth in this Agreement. Executive’s right to reimbursement is
subject to timely submission of appropriate documentary evidence of expenses
incurred in accordance with the Company’s reimbursement policies in effect from
time to time. Any reimbursements will be paid to Executive within 30 days after
the date Executive submits receipts for the expenses, provided that Executive
submits those receipts within 45 days after Executive incurs the expense. The
Company will fully gross up Executive for all federal, state and local taxes
associated with commute travel and lodging.

1.3 Policies and Procedures.  The employment relationship between the Parties
will be governed by the general employment policies and practices of the Company
previously made available to Executive, except that when the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement will control.

2. Compensation.

2.1 Base Salary.  For services to be rendered hereunder, Executive will receive
a base salary at the rate of $485,000 per year (the “Base Salary”), subject to
standard payroll deductions and withholdings and payable in accordance with the
Company’s regular payroll schedule.  The Base Salary will be reviewed and
adjusted as determined by the Board on an annual basis.  The Base Salary will
not be decreased (except once, if such decrease is less than 10% of the
then-current Base Salary and in connection with a broad-based salary reduction
for all executive officers).

2.2 Annual Bonus.  Executive will be eligible for a discretionary bonus of up to
100% of Executive’s Base Salary (the “Annual Bonus”) for each fiscal year ending
December 31, commencing with the year ending December 31, 2018.  For the fiscal
year ending December 31, 2017, Executive shall be eligible for: (i) an Annual
Bonus of up to 45% of his base salary immediately prior to the Commencement
Date, pro-rated for the time he served as CFO in 2017; and (ii) an Annual Bonus
of up to 100% of his Base Salary under this Agreement, pro-rated for the time he
serves as CEO in 2017.   Whether Executive receives an Annual Bonus for any
given year, and the amount of any such Annual Bonus, will be determined by the
Board in its discretion exercised in good faith based upon the Company’s and
Executive’s achievement of objectives and milestones to be determined on an
annual basis by the Board. Executive must remain an active employee through the
end of any given fiscal year in order to earn an Annual Bonus for that fiscal
year (subject to the provisions of Section 6 below), and any such bonus (or
portion of bonus in accordance with Section 6) will be paid within 70 days
following the end of the fiscal year in which Executive’s right to such amount
became vested (subject to the provisions of Section 6 below), subject to
standard payroll deductions and withholdings.    

3. Standard Company Benefits; Vacation.  Executive will, in accordance with
Company policy and the terms and conditions of the applicable Company benefit
plan documents, be eligible to participate in the benefit and fringe benefit
programs provided by the Company to its executive officers and other employees
from time to time.  Any such benefits will be subject to the terms and
conditions of the governing benefit plans and policies and may be changed by the
Company in its discretion. Executive will be entitled to paid vacation in
accordance with the terms of the Company’s vacation policy and practices.

4. Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time,
subject to the provisions of Section 1.2 above for submission of receipts. The

 

--------------------------------------------------------------------------------

 



Company will also pay up to a maximum of $10,000 of Executive’s fees and
out-of-pocket expenses in connection with the negotiation, execution and
delivery of this Agreement.

5. Equity. 

5.1 RSU Grants.   Promptly following the Effective Date, the Compensation
Committee of the Board will grant Executive an award of 425,000 restricted stock
units (the “RSU Award”). The RSU Award will be subject to vesting as
follows:  1/16th of the shares of the RSU Award will vest and be issuable on
February 20, 2018, and 1/16th of the shares under the RSU Award will vest and be
issuable on each of the Company’s standard quarterly vesting dates (May 20,
August 20, November 20 and February 20) thereafter, subject to Executive’s
continued service with the Company. The RSU Award will be governed in all
respects by the Company’s applicable plan documents and the RSU award agreement
attached as Exhibit A, except as otherwise provided in this Agreement.

5.2 Regular Option Grant.   Promptly following the Effective Date, the
Compensation Committee of the Board will grant Executive an option to
purchase 100,000 shares of Common Stock of the Company with an exercise price
equal to the fair market value of a share of Common Stock on the date of grant
(the “Regular Option”).  The Regular Option will be subject to vesting as
follows:  1/48th of the shares under the Regular Option will vest and become
exercisable on the first monthly anniversary of the grant date, and 1/48th of
such shares will vest and become exercisable at the end of each one-month period
thereafter, subject to Executive’s continued service with the Company.  The
Regular Option will be governed in all respects by the terms of the applicable
plan documents and the option agreement attached as Exhibit B, except as
otherwise provided in this Agreement. 

6. Termination of Employment; Severance and Change in Control Benefits.

6.1 At-Will Employment.  Executive’s employment relationship is at-will, and
either Executive or the Company may terminate the employment relationship at any
time, with or without Cause or advance notice. 

6.2 Termination Without Cause or Resignation for Good Reason Unrelated to Change
in Control.  In the event Executive’s employment with the Company is terminated
by the Company without Cause (and other than as a result of Executive’s death or
Disability) or Executive resigns for Good Reason, in either case, at any time
except during the Change in Control Period (as defined below), then provided
such termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), and provided that Executive
satisfies the Release Requirement in Section 7 below, and remains in compliance
with the terms of this Agreement, the Company will provide Executive with the
following “Severance Benefits”:

6.2.1Severance Payments.  Severance pay in an amount equal to: (i) twelve (12)
months of Executive’s Base Salary, less all applicable withholdings and
deductions, paid over the 12-month period immediately following the Separation
from Service, on the schedule described below (the “Salary Continuation”); and
(ii) a pro rata portion of the Annual Bonus as determined by the Board in
accordance with Section 2.2 (the “Pro Rata Bonus”) for the year of Executive’s
Separation from Service based on the portion of the year served by Executive
prior to termination. The Pro Rata Bonus will be a minimum of 50% of the Base
Salary regardless of the portion of the year served by Executive prior to
termination. The Pro Rata Bonus will be payable in accordance with Section 2.2,
subject to the provisions of this Section 6.2.1.  The Salary Continuation will
be payable  in equal installments on the Company’s regular payroll schedule and
will be subject to applicable tax withholdings over the period outlined above
following the date of Executive’s Separation from Service; provided, however,
that no

 

--------------------------------------------------------------------------------

 



Salary Continuation or Pro Rata Bonus payments will be made prior to the 60th
day following the Separation from Service.  On the 60th day following the
Separation from Service, the Company will pay Executive in a lump sum the Salary
Continuation and Pro Rata Bonus that Executive would have received on or prior
to such date under the original schedule but for the delay while waiting for the
60th day in compliance with Internal Revenue Code Section 409A (“Code Section
409A”) and the effectiveness of the Release (as defined below), with the balance
of the Salary Continuation and Pro Rata Bonus being paid as originally
scheduled.  For such purposes, Executive’s final Base Salary will be calculated
prior to giving effect to any reduction in Base Salary that would give rise to
Executive’s right to resign for Good Reason.

6.2.2Health Care Continuation Coverage Payments. 

(i)COBRA Premiums. If Executive timely elects continued coverage under COBRA,
the Company will pay Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for Executive’s eligible dependents, if applicable) (“COBRA
Premiums”) through the period starting on the termination date and ending twelve
(12) months after Executive’s  Separation from Service  (the “COBRA Premium
Period”); provided, however, that the Company’s provision of such COBRA Premium
benefits will immediately cease if during the COBRA Premium Period Executive
becomes eligible for group health insurance coverage through a new employer
or Executive ceases  to be eligible for COBRA continuation coverage for any
reason, including plan termination.  In the event Executive becomes covered
under another employer’s group health plan or otherwise ceases to be eligible
for COBRA during the COBRA Premium Period, Executive must notify the Company of
such event as soon as reasonably practicable.

(ii)Special Cash Payments in Lieu of COBRA Premiums.  Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), regardless of whether Executive or Executive’s dependents
elect or are eligible for COBRA coverage, the Company instead will pay to
Executive, on the first day of each calendar month following Executive’s
Separation from Service, a fully taxable cash payment equal to 150% of the
applicable COBRA premiums for that month (including the amount of COBRA
 premiums for Executive’s eligible dependents), subject to applicable tax
withholdings (such amount, the “Special Cash Payment”), for the remainder of the
COBRA Premium Period.  Executive may, but is not obligated to, use such Special
Cash Payments toward the cost of COBRA premiums.

6.2.3Equity Acceleration.  Notwithstanding anything to the contrary set forth in
the Company’s applicable plan documents, if any, or any RSU agreement or option
agreement or other provision of this Agreement, effective as of Executive’s
Separation from Service, provided that the Separation from Service occurs (i)
prior to the first anniversary of the Effective Date and (ii) following either
(x) receipt by the Company or the Board of a written demand from an activist
shareholder for termination of Executive’s service as Chief Executive Officer of
the Company or (y) appointment to the Board of a person requested by an activist
investor in writing, the vesting and exercisability of the unvested portion of
the RSU Award and the Regular Option and all unvested time-based vesting equity
awards then held by Executive and granted to Executive prior to the Commencement
Date will accelerate such that 25% of such unvested shares, restricted stock
units and equity awards become immediately vested and issuable and exercisable,
if applicable, by Executive upon such Separation from Service and will remain
exercisable, if applicable, following Executive’s termination as set forth in
the applicable equity award documents.



 

--------------------------------------------------------------------------------

 



6.3Termination Without Cause or Resignation for Good Reason During Change in
Control Period.  In the event Executive’s employment with the Company is
terminated by the Company without Cause (and other than as a result of
Executive’s death or Disability) at any time during the Change in Control Period
or Executive resigns for Good Reason at any time during the Change in Control
Period, and provided that such termination constitutes a Separation from Service
and Executive satisfies the Release Requirement in Section 7 below and remains
in compliance with the terms of this Agreement, in lieu of (and not additional
to) the Severance Benefits described in Section 6.2, the Company will provide
Executive with the following “CIC Severance Benefits”.  For the avoidance of
doubt: (A) in no event will Executive be entitled to severance benefits under
both Section 6.2 and this Section 6.3, and (B) if the Company has commenced
providing Severance Benefits to Executive under Section 6.2 prior to the date
that Executive becomes eligible to receive CIC Severance Benefits under this
Section 6.3, the Severance Benefits previously provided to Executive under
Section 6.2 of this Agreement will reduce the CIC Severance Benefits provided
under this Section 6.3:

6.3.1CIC Severance Payments. Severance pay in an amount equal to: (i) twelve
(12) months of Base Salary, less all applicable withholdings and deductions,
paid over the 12-month period immediately following the Separation from Service,
on the schedule described below (the “CIC Salary Continuation”); and (ii) 100%
of the targeted Annual Bonus (the “CIC Bonus”).  The CIC Bonus will be paid on
the 60th day following the Separation from Service.  The CIC Salary Continuation
will be payable  in equal installments on the Company’s regular payroll schedule
and will be subject to applicable tax withholdings over the period outlined
above following the date of Executive’s Separation from Service; provided,
however, that no CIC Salary Continuation or CIC Pro Rata Bonus payments will be
made prior to the 60th day following the Separation from Service.  On the 60th
day following the Separation from Service, the Company will pay Executive in a
lump sum the CIC Salary Continuation that Executive would have received on or
prior to such date under the original schedule but for the delay while waiting
for the 60th day in compliance with Code Section 409A and the effectiveness of
the Release (as defined below), with the balance of the CIC Salary Continuation
being paid as originally scheduled.  For such purposes, Executive’s final Base
Salary will be calculated prior to giving effect to any reduction in Base Salary
that would give rise to Executive’s right to resign for Good Reason.

6.3.2CIC Health Care Continuation Coverage Payments.

(i)COBRA Premiums. If Executive timely elects continued coverage under COBRA,
the Company will pay Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for Executive’s eligible dependents, if applicable) (“CIC
COBRA Premiums”) through the period starting on the termination date and ending
eighteen (18) months after the termination date (the “CIC COBRA Premium
Period”); provided, however, that the Company’s provision of such CIC COBRA
Premium benefits will immediately cease if during the CIC COBRA Premium Period
Executive becomes eligible for group health insurance coverage through a new
employer or Executive ceases to be eligible for COBRA continuation coverage for
any reason, including plan termination.  In the event Executive becomes covered
under another employer’s group health plan or otherwise ceases to be eligible
for COBRA during the CIC COBRA Premium Period, Executive must notify the Company
of such event as soon as reasonably practicable.

(ii)Special Cash Payments in Lieu of CIC COBRA Premiums.  Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the CIC COBRA Premiums without potentially incurring financial costs or
penalties under applicable law  (including, without limitation, Section 2716 of
the Public Health Service Act), regardless of whether Executive or Executive’s
dependents elect or are eligible for COBRA coverage, the Company instead will
pay to Executive, on the first day of each calendar month following the
termination date, a fully taxable cash payment equal to 150% of the applicable
COBRA premiums for that month (including the amount of

 

--------------------------------------------------------------------------------

 



COBRA premiums for Executive’s eligible dependents), subject to applicable tax
withholdings (such amount, the “Special CIC Cash Payment”), for the remainder of
the CIC COBRA Premium Period.  Executive may, but is not obligated to, use such
Special CIC Cash Payments toward the cost of COBRA premiums.

6.3.3Equity Acceleration.    Notwithstanding anything to the contrary set forth
in the Company’s applicable plan documents, if any, or any RSU agreement or
option agreement or other provision of this Agreement, effective as of
Executive’s Separation from Service, the vesting and exercisability of all
unvested equity awards then held by Executive will accelerate such that all such
awards, shares and restricted stock units become immediately vested and issuable
and exercisable, if applicable, by Executive upon such Separation from Service
and will remain exercisable, if applicable, following Executive’s termination as
set forth in the applicable equity award documents. Notwithstanding the
foregoing, in the event that the unvested equity awards then held by Executive
are not assumed, substituted or continued by the acquiror in the Change in
Control (such that at least the compensation element of each such award at the
time of the Change in Control is preserved and the vesting schedule of each
assumed, substituted or continued award is at least as favorable as the
corresponding pre-Change in Control award), all such awards will accelerate
vesting such that all equity awards become immediately vested and issuable and
exercisable (to the extent applicable), by Executive as of immediately prior to
the effective date of the Change in Control and contingent upon the
effectiveness of the Change in Control. 

 

6.4Termination for Death or Disability.  In the event Executive’s employment
with the Company terminates as a result of Executive’s death or Disability, the
Company will provide Executive or Executive’s estate with the following
“Death/Disability Benefits”:

6.4.1Pro Rata Bonus.  A pro rata portion of the Annual Bonus as determined by
the Board in accordance with Section 2.2 (the “Death/Disability Pro Rata Bonus”)
for the year of termination based on the portion of the year served by Executive
prior to termination, payable in accordance with Section 2.2.

6.4.2Equity Acceleration.  Notwithstanding anything to the contrary set forth in
the Company’s applicable plan documents, if any, or any RSU Agreement or Option
Agreement or other provision of this Agreement or any other option or RSU
agreement, effective as of Executive’s employment termination date, the vesting
and exercisability of all unvested equity awards then held by Executive will
accelerate such that all such awards, shares and restricted stock units become
immediately vested and issuable and exercisable, if applicable, by Executive or
Executive’s estate upon such termination and will remain exercisable, if
applicable, following Executive’s termination as set forth in the applicable
equity award documents.

6.5Termination for Cause; Resignation Without Good Reason.  Executive will not
be eligible for, or entitled to any severance benefits, including (without
limitation) the Severance Benefits and Change in Control Benefits listed in
Sections 6.2, 6.3 or 6.4 above, if the Company terminates Executive’s employment
for Cause, or Executive resigns Executive’s employment without Good Reason. For
the avoidance of doubt, upon any termination of Executive’s employment
hereunder, regardless of the reason, (i) Executive shall promptly receive any
accrued but unpaid cash compensation (including, without limitation, Base Salary
through the termination date and cash compensation for accrued but unused
vacation days) and (notwithstanding his termination) reimbursement for expenses
incurred prior to the termination date, (ii) payment of any unpaid Annual
Bonus  for any fiscal year that ended prior to such termination, determined and
paid in good faith without any exercise of negative discretion at the time of
determination that is not also applied in equal percentage amounts across-the-

 

--------------------------------------------------------------------------------

 



board to the bonuses payable to the Company’s other senior executives, and
(iii)  Executive shall be entitled to any vested, accrued or earned benefits
under any employee plan or equity, or equity-based, award in accordance with the
terms of such employee plan, award and applicable law.

6.6No Participation in Severance Benefit Plan.  For the avoidance of doubt,
Executive will not be entitled to participate in the Company’s Severance Benefit
Plan established by the Company on April 28, 2015.

7. Conditions to Receipt of Severance Benefits and Change in Control Severance
Benefits.  To be eligible for any of the Severance Benefits or Change in Control
Severance Benefits pursuant to Sections 6.2 and 6.3 above, Executive must resign
from all officer and other positions with the Company, including Executive’s
position as a director of the Company, and satisfy the following release
requirement (the “Release Requirement”): return to the Company a signed and
dated general release of all known and unknown claims in a termination agreement
in the form attached as Exhibit C (the “Release”) within the applicable deadline
set forth therein, but in no event later than forty-five (45) days following
Executive’s termination date, and permit the Release to become effective and
irrevocable in accordance with its terms (such effective date of the Release,
the “Release Effective Date”).  No Severance Benefits or Change in Control
Severance Benefits will be paid hereunder prior to the Release Effective
Date.  Accordingly, if Executive breaches the preceding sentence and/or fails to
resign from all positions with the Company and/or refuses to sign and deliver to
the Company an executed Release or signs and delivers to the Company the Release
but exercises Executive’s right, if any, under applicable law to revoke the
Release (or any portion thereof), then Executive will not be entitled to any
severance, payment or benefit under this Agreement.

8. Section 409A.  It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Code
Section 409A.  For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement (whether
severance payments, reimbursements or otherwise) will be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder will at all times be considered a separate and distinct
payment.  Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i), and if any of the payments upon Separation from Service set
forth herein and/or under any other agreement with the Company are deemed to be
“deferred compensation”, then to the extent delayed commencement of any portion
of such payments is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under Code
Section 409A, such payments will not be provided to Executive prior to the
earliest of (i) the expiration of the six-month and one day period measured from
the date of Executive’s Separation from Service with the Company, (ii) the date
of Executive’s death or (iii) such earlier date as permitted under Code Section
409A without the imposition of adverse taxation.  Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Paragraph will be paid in a lump
sum to Executive, and any remaining payments due will be paid as otherwise
provided herein or in the applicable agreement. No interest will be due on any
amounts so deferred.  If the Company determines that any severance benefits
provided under this Agreement constitutes “deferred compensation” under Code
Section 409A, for purposes of determining the schedule for payment of the
severance benefits, the effective date of the Release will not be deemed to have
occurred any earlier than the sixtieth (60th) date following the Separation From
Service, regardless

 

--------------------------------------------------------------------------------

 



of when the Release actually becomes effective.    To the extent required to
avoid accelerated taxation and/or tax penalties under Code Section 409A, amounts
reimbursable to Executive under this Agreement will be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year.  The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Code Section 409A and makes no undertaking to
preclude Code Section 409A from applying to any such payment.  Any payments
related to reimbursements of taxes under this Agreement will be made within 60
days following the date on which Executive remits the related taxes to the
taxing authorities, in accordance with Treasury Regulation Section
1.409A-3(i)(1)(v).

9. Section 280G.     

9.1If any payment or benefit Executive will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount. 
 The “Reduced Amount” shall be either (x) the largest portion of the Payment
that would result in no portion of the Payment (after reduction) being subject
to the Excise Tax or (y) the largest portion, up to and including the total, of
the Payment, whichever amount (i.e., the amount determined by clause (x) or by
clause (y)), after taking into account  all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in Executive’s receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner  (the “Reduction Method”) that results in the greatest economic
benefit for Executive. If more than one method of reduction will result in the
same economic benefit, the items so reduced will be reduced pro rata (the “Pro
Rata Reduction Method”).

 

9.2Notwithstanding any provision of Section 9.1 to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

 

9.3Unless Executive and the Company agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
transaction shall perform the foregoing calculations.   If the accounting firm
so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control transaction, the
Company shall appoint a nationally recognized accounting or law firm to make the
determinations required by this Section 9. The

 

--------------------------------------------------------------------------------

 



Company shall bear all expenses with respect to the determinations by such
accounting or law firm required to be made hereunder. The Company shall use
commercially reasonable efforts to cause the accounting or law firm engaged to
make the determinations hereunder to provide its calculations, together with
detailed supporting documentation, to Executive and the Company within fifteen
(15) calendar days after the date on which Executive’s right to a 280G Payment
becomes reasonably likely to occur (if requested at that time by Executive or
the Company) or such other time as requested by Executive or the Company.

 

9.4If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 9.1 and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, Executive agrees to promptly return to the Company  a sufficient amount of
the Payment (after reduction pursuant to clause (x) of Section 9.1) so that
no  portion of the remaining Payment is subject to the Excise Tax. For the
avoidance of doubt, if  the  Reduced Amount was determined pursuant to clause
(y) of Section 9.1, Executive shall have no  obligation to return any portion of
the Payment pursuant to the preceding sentence.

 

10. Proprietary Information Obligations.

10.1 Proprietary Information Agreement.  As a condition of Executive’s
employment, Executive will continue to fully comply with his Confidential
Information and Invention Assignment Agreement (“Proprietary Information
Agreement”) with the Company.

10.2 Third-Party Agreements and Information.  Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement.  Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party.  During Executive’s employment by the Company, Executive will use
in the performance of Executive’s duties only information that is generally
known and used by persons with training and experience comparable to Executive’s
own, common knowledge in the industry, otherwise legally in the public domain,
or obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.

11. Outside Activities and Non-Competition During Employment.

11.1 Outside Activities.  Throughout Executive’s employment with the Company,
Executive may engage in civic and not-for-profit activities so long as such
activities do not unreasonably interfere with the performance of Executive’s
duties hereunder or present a conflict of interest with the Company or its
affiliates.  Executive will be entitled to serve as a director of one company
other than the Company, subject to the consent of the Board, which consent will
not be unreasonably withheld. Subject to the restrictions set forth herein, and
only with prior written disclosure to and written consent of the Board (or the
Chairman of the Board’s Nominating and Corporate Governance Committee),
Executive may engage in other types of business or public activities.  The Board
(or the Chairman of the Board’s Nominating and Corporate Governance Committee)
may rescind such consent, if the Board (or the Chairman of the Board’s
Nominating and Corporate Governance Committee) determines, in its sole
discretion, that such activities compromise or threaten to compromise the
Company’s or its affiliates’ business interests or conflict with Executive’s
duties to the Company or its affiliates. 



 

--------------------------------------------------------------------------------

 



11.2Non-Competition During Employment.  Except as otherwise provided in this
Agreement, during Executive’s employment by the Company, Executive will not,
without the express written consent of the Board, directly or indirectly serve
as an officer, director, stockholder, employee, partner, proprietor, investor,
joint ventures, associate, representative or consultant of any person or entity
engaged in, or planning or preparing to engage in, business activity competitive
with any line of business engaged in (or planned to be engaged in) by the
Company or its affiliates; provided, however, that Executive may purchase or
otherwise acquire up to (but not more than) one percent (1%) of any class of
securities of any enterprise (without participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange.  In addition, Executive will be subject to certain restrictions
(including restrictions continuing after Executive’s employment ends) under the
terms of the  Proprietary Information Agreement.

12. Definitions.

12.1 Cause.  For the purposes of this Agreement, “Cause” means the occurrence of
any one or more of the following: (i) Executive’s willful failure substantially
to perform his or her material duties and responsibilities to the Company; (ii)
willful breach of any material obligation under any written agreement with the
Company that is not cured within thirty (30) days after written notice to the
Executive; (iii) Executive’s deliberate violation of a material Company policy,
or conviction of any felony or any act of fraud, embezzlement, dishonesty or any
other willful misconduct, that has caused or is reasonably expected to result in
material injury to the Company; or (iv) material  unauthorized use,  disclosure
or misappropriation by Executive of any proprietary information, trade secret or
other asset of the Company or entrusted to the Company by a third party.

12.2 Change in Control.  For the purposes of this Agreement, “Change in Control”
will have the meaning described in the Company’s 2014 Equity Incentive Plan.

12.3Change in Control Period.  For the purposes of this Agreement, “Change in
Control Period” means the time period commencing three (3) months before the
effective date of a Change in Control and ending on the date that is twelve (12)
months after the effective date of a Change in Control.

12.4Disability.  For the purposes of this Agreement, “Disability” means the
inability of Executive to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or that has lasted or can be expected to last for a
continuous period of not less than 12 months, as provided in Sections 22(e)(3)
and 409A(a)(2)(c)(i) of the Internal Revenue Code, and will be determined by the
Board on the basis of such medical evidence as the Board deems warranted under
the circumstances.

12.4Good Reason.  For purposes of this Agreement, Executive will have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Executive’s prior written consent: (i)
a material reduction in Executive’s Base Salary, except as otherwise permitted
under this Agreement, or a material reduction in Executive’s Annual Bonus; (ii)
a material reduction of Executive’s duties, authority or responsibilities
relative to Executive’s duties, authority or responsibilities as in effect
immediately prior to such reduction, provided that such a “reduction” will not
be deemed to occur if Executive’s duties, title, authority and responsibilities
with respect to the successor subsidiary or division of the parent entity
following a Change in Control are substantially similar to Executive’s duties,
title, authority and responsibilities with respect to the business of the
Company immediately prior to the Change in Control; (iii) relocation of
Executive’s principal place of employment to a place that increases Executive’s
one-way commute by more than thirty-five (35) miles as compared to Executive’s
then-current principal place of employment

 

--------------------------------------------------------------------------------

 



immediately prior to such relocation; or (iv) a material violation by the
Company of a material term of any written agreement (including any employment,
severance or change of control agreement) between Executive and the Company.  In
order for Executive to resign for Good Reason, each of the following
requirements must be met: Executive must provide written notice to the Company’s
Board of Directors within ninety (90) days after the first occurrence of the
event giving rise to Good Reason setting forth the basis for Executive’s
resignation, Executive must allow the Company at least thirty thirty (30) days
from receipt of such written notice to cure such event, such event is not
reasonably cured by the Company within such 30 day period (the “Cure Period”),
and Executive must resign from all positions Executive then holds with the
Company not later than thirty (30) days after the expiration of the Cure
Period. 

13. Dispute Resolution.  To ensure the rapid and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, including but not limited to statutory
claims, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, Executive’s employment with the Company, or
the termination of Executive’s employment from the Company, will be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest
extent permitted by law, by final, binding and confidential arbitration
conducted in San Francisco, California by JAMS, Inc. (“JAMS”) or its successors,
under JAMS’ then applicable rules and procedures for employment disputes (which
can be found at http://www.jamsadr.com/rules-clauses/, and which will be
provided to Executive on request); provided that the arbitrator will: (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  Executive and the Company will be
entitled to all rights and remedies that either would be entitled to pursue in a
court of law.  Both Executive and the Company acknowledge that by agreeing to
this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding.  The Company will
pay all filing fees in excess of those which would be required if the dispute
were decided in a court of law, and will pay the arbitrator’s fee.  Nothing in
this Agreement is intended to prevent either the Company or Executive from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.

14. General Provisions.

14.1 Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

14.2 Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the Parties.

14.3 Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it will not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

14.4 Complete Agreement.  This Agreement, together with the Proprietary
Information Agreement, constitutes the entire agreement between Executive and
the Company with

 

--------------------------------------------------------------------------------

 



regard to the subject matter hereof and is the complete, final, and exclusive
embodiment of the Company’s and Executive’s agreement with regard to this
subject matter.  This Agreement is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties, representations, or
previous agreements (including the Executive Agreement).  It cannot be modified
or amended except in a writing signed by a duly authorized officer of the
Company, with the exception of those changes expressly reserved to the Company’s
discretion in this Agreement.

14.5 Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but both of
which taken together will constitute one and the same Agreement.

14.6 Headings.  The headings of the paragraphs hereof are inserted for
convenience only and will not be deemed to constitute a part hereof nor to
affect the meaning thereof.

14.7 Successors and Assigns.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of Executive’s duties hereunder and Executive may
not assign any of Executive’s rights hereunder without the written consent of
the Company, which will not be withheld unreasonably.

14.8 Tax Withholding.  All payments and awards contemplated or made pursuant to
this Agreement will be subject to withholdings of applicable taxes in compliance
with all relevant laws and regulations of all appropriate government
authorities.  Executive acknowledges and agrees that the Company has neither
made any assurances nor any guarantees concerning the tax treatment of any
payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to this Agreement.

14.9 Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

 

MOBILEIRON, INC.

By: __/s/ Tae Hea Nahm___11/2/2017

Tae Hea Nahm, on behalf of the Board of Directors

 

EXECUTIVE

/s/ Simon Biddiscombe   11/2/2017

Simon Biddiscombe

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

RSU AWARD AGREEMENT



 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

OPTION AGREEMENT



 

--------------------------------------------------------------------------------

 



EXHIBIT C

 

TERMINATION AGREEMENT





 

--------------------------------------------------------------------------------

 



 

DATE

 

Simon Biddiscombe

ADDRESS

 

Re:Separation Agreement

 

Dear Simon:

 

This letter agreement (the “Agreement”) sets forth the terms of the separation
package that Mobile Iron, Inc. (the “Company”) is offering to you in connection
with the termination of your employment.  

1. Separation Date.   Your last day of work with the Company and your employment
termination date is [________] (the “Separation Date”). As of the Separation
Date, you will cease to be an officer of the Company and its affiliates, you
hereby resign from your official titled positions (including but not limited to
President, Chief Executive Officer and Director) and you will cease to be a
"Section 16 officer" (as determined for purposes of the Securities and Exchange
Act of 1934, as amended).  On the Separation Date, you will experience a
“separation from service” (as such term is defined under Treasury Regulation
Section 1.409A-1(h).  

2. Accrued Salary and Paid Time Off.  On the Separation Date, the Company will
pay you as set forth in Section 6.5 of the Employment Agreement (as defined
below), including all accrued salary, and all accrued and unused vacation earned
through the Separation Date, subject to standard payroll deductions and
withholdings.  You are entitled to receive these payments regardless of whether
or not you sign this Agreement.

3. Severance Benefits.  Provided you sign this Agreement, allow it to become
effective within the time period set forth below, and otherwise observe your
obligations set forth in this Agreement and in your Executive Employment
Agreement with the Company, effective as of October __, 2017 (the “Employment
Agreement”), the Company will provide you with the [Severance Benefits] OR [CIC
Severance Benefits] as set forth in the Employment Agreement, in full
satisfaction of its obligations to you under such agreement. 

4. Health Insurance; Other Benefits. 

(a) COBRA.  To the extent permitted by the federal COBRA law or applicable state
insurance laws (collectively, “COBRA”), and by the Company’s current group
health insurance policies, you will be eligible to continue your group health
insurance benefits at your own expense and later to convert to an individual
policy if you wish.  You will be provided with a separate notice regarding your
health insurance continuation rights under COBRA within the time period required
by law. 

(b) Other Benefits.  Your eligibility to continue as a participant in all other
Company provided benefit plans will terminate on the Separation Date, except as
otherwise provided pursuant to such plans.

5. Stock Options; RSUs.  Your Company issued stock options (the “Stock Options”)
and restricted stock unit awards (the “RSUs”) will cease vesting on the
Separation Date, after taking into account any vesting acceleration provided as
a [Severance Benefit] OR [CIC Severance Benefit] or otherwise pursuant to a
written agreement with the Company.   You acknowledge and agree that all
unvested Stock Options  and RSUs, after taking into account such vesting
acceleration will be forfeited on the Separation Date.



 

--------------------------------------------------------------------------------

 



6. Confidential Information and Inventions.  You acknowledge and reaffirm your
continuing obligations under your signed Mobile Iron, Inc. Confidential
Information and Invention Assignment Agreement (the “Confidentiality Agreement,”
a copy of which is attached hereto as Exhibit A) and which is incorporated
herein by reference.  As required by the Confidentiality Agreement, you agree to
sign and return to the Company the Termination Certification, which is attached
as Exhibit C to the Confidentiality Agreement.

7. No Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement or any other written agreement with the Company, you
have not earned and will not receive from the Company any additional
compensation, severance, or benefits on or after the Separation Date, with the
exception of any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account).  By way of example, you
acknowledge that you have not earned and are not owed any new equity, bonus,
incentive compensation, severance benefits, or commissions.

8. Expense Reimbursements.  You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.

9. Return of Company Property.    You acknowledge that you have returned to the
Company all Company documents (and all copies thereof) and other Company
property that was in your possession or control based on a diligent search to
locate any such documents and property, including, but not limited to, Company
files, notes, financial and operational information, customer lists and contact
information, product and services information, research and development
information, drawings, records, plans, forecasts, reports, payroll information,
spreadsheets, studies, analyses, compilations of data, proposals, agreements,
sales and marketing information, personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, computers, facsimile machines, mobile
telephones, tablets, servers and other handheld devices), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company and
all reproductions thereof in whole or in part and in any medium.  In addition,
if you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any confidential or proprietary
data, materials or information of the Company, then within two (2) business days
following the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part). Your timely compliance with
the provisions of this Section is a precondition to your receipt of the
severance benefits provided hereunder.

10. Nondisparagement.  You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, and
affiliates, in any manner likely to be harmful to them or their business,
business reputation or personal reputation, and the Company agrees (through its
officers and directors)  not to disparage you in any manner likely to be harmful
to your business reputation or personal reputation; provided that both you and
the Company may respond accurately and fully to any question, inquiry or request
for information when required by legal process.  

11. Cooperation and Assistance.  You agree that you will not voluntarily provide
assistance, information or advice, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with any claim or
cause of action of any kind brought against the Company, nor will you induce or
encourage any person or entity to bring such claims.  However, it will not
violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar

 

--------------------------------------------------------------------------------

 



compulsion of law.  Further, you agree to voluntarily cooperate with the
Company, if you have knowledge of facts relevant to any threatened or pending
claim, investigation, audit or litigation against or by the Company, by making
yourself reasonably available without further compensation for interviews with
the Company or its legal counsel, preparing for and providing truthful and
accurate deposition and trial testimony.

12. No Admissions.  The promises and payments in consideration of this Agreement
will not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.

13. Release of Claims. 

(a) General Release.  In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).

(b) Scope of Release.  The Released Claims include, but are not limited to:  (i)
all claims arising out of or in any way related to your employment and other
positions held with the Company, or the termination of that employment or those
positions; (ii) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership, equity, or profits interests in the Company; (iii) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (iv) all tort claims, including claims for
fraud, defamation, emotional distress, and discharge in violation of public
policy; and (v) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code (as
amended), and the California Fair Employment and Housing Act (as amended). 

(c)    ADEA Waiver.  You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (the “ADEA
Waiver”), and that the consideration given for the ADEA Waiver is in addition to
anything of value to which you are already entitled.  You further acknowledge
that you have been advised, as required by the ADEA, that:  (i) your ADEA Waiver
does not apply to any rights or claims that may arise after the date that you
sign this Agreement; (ii) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (iii) you
have [twenty-one (21)] OR [forty-five (45)] days to consider this Agreement
(although you may choose voluntarily to sign it earlier); (iv) you have seven
(7) days following the date you sign this Agreement to revoke it (by providing
written notice of your revocation to me); and (v) this Agreement will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Agreement is signed by you
provided that you do not revoke it (the “Effective Date”).  [You hereby
acknowledge and agree that you have been provided with all of

 

--------------------------------------------------------------------------------

 



the information required by 29 U.S.C. Section 626(f)(1)(H) through the ADEA
Disclosure Form provided with this Agreement.]

(d) Waiver of Unknown Claims.  In giving the releases set forth in this
Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to your release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.

(e) Excluded Claims.  Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, under the charter or bylaws
of the Company, under applicable law or under policy of insurance; (ii) any
rights which cannot be waived as a matter of law; and (iii) any claims for
breach of this Agreement.  In addition, nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that you acknowledge and agree that you hereby waive your right to any
monetary benefits in connection with any such claim, charge or proceeding.  You
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.

14. Representations.    [You hereby represent that you have been paid all
compensation owed for services rendered and for all hours worked,] you have
received all the leave and leave benefits and protections for which you are
eligible pursuant to the federal Family and Medical Leave Act, the California
Family Rights Act, or otherwise, and you have not suffered any on-the-job injury
for which you have not already filed a workers’ compensation claim.

15. Dispute Resolution.  You and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to the
enforcement, breach, performance, interpretation, or execution of this
Agreement, your employment, or the termination of your employment, including but
not limited to statutory claims, will be resolved in accordance with Section 13
of the Employment Agreement.   

16. Miscellaneous.  This Agreement, including Exhibit A, and the Employment
Agreement, constitute the complete, final and exclusive embodiment of the entire
agreement between you and the Company with regard to the subject matter
hereof.  It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other agreements, promises, warranties or representations concerning its
subject matter.  This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company.  This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns.  If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question

 

--------------------------------------------------------------------------------

 



will be modified so as to be rendered enforceable in a manner consistent with
the intent of the parties insofar as possible under applicable law.  This
Agreement will be construed and enforced in accordance with the laws of the
State of California without regard to conflicts of law principles.  Any
ambiguity in this Agreement will not be construed against either party as the
drafter.  Any waiver of a breach of this Agreement, or rights hereunder, will be
in writing and will not be deemed to be a waiver of any successive breach or
rights hereunder.  This Agreement may be executed in counterparts which will be
deemed to be part of one original, and facsimile and scanned image copies of
signatures will be equivalent to original signatures.

You will have [twenty-one (21)] OR [forty-five (45)] days to consider this
Agreement (although you may choose to voluntarily sign it earlier).  In
addition, you have seven (7) days following the date you sign this Agreement to
revoke it (by providing written notice of your revocation to me).  If this
Agreement is acceptable to you, please sign and date below and return the fully
signed Agreement to me within [twenty-one (21)] OR [forty-five (45)] days after
your receipt of this Agreement, along with your signed Termination
Certification.  The Company’s offer of the [Severance Benefits] OR [CIC
Severance Benefits] will automatically expire if we do not receive the fully
signed Agreement and Termination Certification from you within this timeframe. 

Sincerely,

 

Mobile Iron, Inc.

 

By:

Title:

 

UNDERSTOOD AND AGREED:

 

 



___________________________________________

Simon Biddiscombe                    Date

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------